Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 6, 11, and 16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 6, 11, and 16 identify the uniquely distinct features “a local tone mapping strength adjusting circuit suitable for allocating a weighted value to the pixel data according to a distance between a center pixel and an edge pixel among neighboring pixels of the center pixel based on the range and the average value, and adjusting a local tone mapping strength according to an allocated weighted value”.
It is noted that the closest prior art, Gresset (US Patent Pub. # 2021/0264579) relates generally to a method of image processing and to an associated circuit. More specifically, the present disclosure relates to a method of tone mapping, and to an associated circuit for tone mapping.  Song (US Patent Pub. # 2019/0222866) relates generally to encoding and decoding images. More particularly, an embodiment of the present invention relates to real-time single layer reshaping of backwards compatible encoding and decoding of images.  Puetter (US Patent Pub. # 2018/0012339) relates to method and system for a spatially-adaptive tone mapping, and more particularly to a tone mapping operator that reduces illumination dynamic range and enhances local reflective contrast.  Gresset, Song, or Puetter do not specifically teach a local tone mapping strength adjusting circuit suitable for allocating a weighted value to the pixel data according to a distance between a center pixel and an edge pixel among neighboring pixels of the center pixel based on the range and the average value, and adjusting a local tone mapping strength according to an allocated weighted value.  Therefore the application is allowable.  
As to dependent claims 2-5, 7-10, and 12-15, these claims depend on allowable independent claims 1, 6, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 11/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/16/2022